Case 8:17-cv-02896-WFJ-AAS Document 186 Filed 08/23/19 Page 1 of 3 PageID 3985



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  ROBERT L. VAZZO, LMFT, etc., et al.,             )
                                                   )
                         Plaintiffs,               )
                                                   ) Case No. 8:17-cv-2896-T-02AAS
  v.                                               )
                                                   )
  CITY OF TAMPA, FLORIDA,                          )
                                                   )
                         Defendant.                )
                                                   )

                     PLAINTIFFS’ UNOPPOSED MOTION FOR
       ONE-BUSINESS-DAY EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS
                 AND REQUEST FOR EXPEDITED CONSIDERATION

          Plaintiffs, for good cause shown below, and on an unopposed basis, respectfully move the

 Court for a final, one-business-day extension of time, to and including Monday, August 26, 2019,

 for all parties to file dispositive and Daubert motions, and leaving unchanged all other briefing

 deadlines under the Court’s Case Management and Scheduling Order (Dkt. 183), as amended by

 the Court’s Endorsed Order of August 15, 2019 (Dkt. 185). Plaintiffs show the Court good cause

 exists for the extension requested in this motion, as follows:

          1.     Since the Court’s Endorsed Order of August 15, 2019 (Doc. 185), the parties’

 respective counsel have worked diligently and cooperatively to maintain the amended summary

 judgment briefing schedule, including by conferring several times this week regarding the

 possibility of narrowing summary judgment issues.

          2.     Despite the undersigned counsel’s best, around-the-clock efforts, however, and due

 to the continuing press of other matters disclosed to the Court in Plaintiffs’ prior unopposed motion

 to amend the briefing deadlines (Dkt. 184), Plaintiffs are not in a position to provide the Court

 sufficiently thorough and concise briefing on the important matters at issue within the current
Case 8:17-cv-02896-WFJ-AAS Document 186 Filed 08/23/19 Page 2 of 3 PageID 3986



 briefing schedule. An additional one business day, to and including Monday, August 26, 2019,

 will provide the necessary time to complete appropriately organized and polished briefing.

        3.      Prior to filing this motion, the undersigned counsel conferred with counsel for

 Defendants, and is authorized to represent to the Court that Defendants do not oppose the mutual

 extension requested herein.

        4.      The unopposed and modest extension requested herein, if granted, would not affect

 the remainder of the briefing schedule or the currently scheduled dispositive motions hearing, and

 would preserve the Court’s and the parties’ abilities to resolve this case efficiently and on the

 merits. Plaintiffs do not submit this motion as a result of lack of diligence or otherwise for the

 purpose of unjustified delay of the trial or any proceeding, or final resolution of the case. Indeed,

 Plaintiffs would not be requesting this additional extension unless absolutely necessary.

        WHEREFORE, good cause having been shown, Plaintiffs respectfully request a one-

 business-day extension of time, to and including Monday, August 26, 2019, for all parties to file

 dispositive and Daubert motions. Given the imminence of the current deadline (today), Plaintiffs

 respectfully request the Court’s soonest possible consideration of this motion.

                                                      Respectfully submitted,

                                                      /s/ Roger K. Gannam
                                                      Mathew D. Staver
                                                      Horatio G. Mihet
                                                      Roger K. Gannam
                                                      Daniel J. Schmid
                                                      LIBERTY COUNSEL
                                                      P.O. Box 540774
                                                      Orlando, FL 32854
                                                      Phone: (407) 875-1776
                                                      Fax: (407) 875-0770
                                                      E-mail: rgannam@LC.org
                                                      Attorneys for Plaintiffs




                                                  2
Case 8:17-cv-02896-WFJ-AAS Document 186 Filed 08/23/19 Page 3 of 3 PageID 3987




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this August 23, 2019, I caused a true and correct copy of the

 foregoing to be filed electronically with the Court’s CM/ECF system. Service upon all counsel of

 record will be effectuated by the Court’s electronic notification system.

                                                      /s/ Roger K. Gannam
                                                      Roger K. Gannam
                                                      Attorney for Plaintiffs




                                                  3
